      Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                  )
 RUSSELL, et al.                                  )
                                                  )
 Plaintiffs,                                      )
                                                  )             Case No. 4:19-cv-00226
 v.                                               )                 (Class Action)
                                                  )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                     )               U.S. District Judge
                                                  )
 Defendants.                                      )
                                                  )

  PARTIALLY-OPPOSED MOTION FOR LEAVE TO TAKE LIMITED DISCOVERY

      I.       Introduction

           As this Court is well-aware, the rapid spread of COVID-19 has threatened the health and

lives of the people confined in the Harris County Jail, the people who work in the jail, their

families, and indirectly the entire Houston community. In response to this new exigency and to the

inability of the parties to resolve the case during the lengthy stay, Plaintiffs moved for emergency

relief on March 27 and again on April 7. The Court acknowledged the dire situation but denied

relief on April 14, without making findings on the merits of Plaintiffs’ claims. Docs. 32, 53, 122.

           In the ensuing three months, the Court has worked regularly with the parties and interested

non-parties to facilitate voluntary actions to address the problem of detaining thousands of people

in jail solely because they are unable to pay a secured financial condition of release. The Court

has urged, but not required, that jail detainees receive individualized bail hearings so they do not

remain trapped in the jail, a known epicenter of the nationwide COVID-19 crisis, without a

determination that such detention is necessary to serve a compelling government interest. Though

the virus has surged in Houston and in the jail, meaningful progress toward addressing the problem

through voluntary efforts has been slow at some times and non-existent at others. Despite the



                                                      1
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 2 of 10




Court’s good intentions, one thing has not changed since Plaintiffs filed their initial request for

emergency relief on March 27: thousands of people detained pretrial, and thus cloaked in a

presumption of innocence, are languishing in the Harris County Jail because they do not have

money; if they had enough money to pay the bail amounts that have been set for them, they would

(like wealthy detainees) be free to walk out of the jail without any complaint by the State of Texas,

the District Attorney, the district court judges, or any other party or stakeholder.

       In the hope that it would allow Plaintiffs to develop a factual record more quickly so that

this Court can address the merits of their claims, Plaintiffs with the Court’s consent added the

Harris County District Court Judges (“felony judges”) as Defendants on June 26, 2020. Doc. 195-

1. 1 On June 29, 2020, the Sheriff filed a cross-claim against the felony judges, seeking a

declaration of his rights and obligations under the U.S. Constitution in light of the felony judges’

policies and practices regarding money bail. Doc. 197.

       Having agreed to waive service, the felony judges are not required to answer or respond to

Plaintiffs’ Second Amended Complaint until August 28, many weeks from now. See Fed. R. Civ.

P. 12(a)(1)(A)(ii). In the meantime, Plaintiffs will continue to suffer pretrial detention through

policies and practices that many of the Defendants in the case—the County, the Sheriff, and at

least two of the felony judges—have acknowledged raise serious constitutional concerns. 2 And

they remain jailed under these likely-unconstitutional policies and practices at a time when




1
 Prior to Plaintiffs’ amendment, two felony judges—Judge Chuck Silverman and Judge Brian E.
Warren—moved to intervene. Docs. 181, 192.
2
  As Harris County’s recently-filed Answer explains, “detaining somebody based upon their wealth
is barbaric, unjust and defies the basic liberties guaranteed to us as a society.” Doc. 209 at 2.


                                                  2
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 3 of 10




COVID-19 cases are surging at the jail, and hospitals in the Houston region are overwhelmed. 3

Not having money to pay bail should not be a pretrial death sentence.

          As indicated at the hearing on July 6, Plaintiffs seek the Court’s permission to take some

very limited discovery from the defendant felony judges, for good cause, before the judges’ answer

date, in order to develop the accurate factual record that this Court has acknowledged is critical.

This includes establishing a record of the judges’ policymaking and practices with respect to post-

arrest detention. Plaintiffs attach to this motion their very limited and narrowly tailored proposed

interrogatories (Ex. A) and their very limited and narrowly tailored proposed requests for

production (Ex. B). Most important, Plaintiffs seek leave to take a total of 7 depositions of judges:

both of the Intervenor Judges—Judges Silverman and Warren—and five of the remaining 21

felony judges.

          The County, the Sheriff, and the two Intervenor Judges themselves do not oppose this

motion. The Attorney General, in his multiple and likely-conflicting capacities in this case on

behalf of the State, the Governor, and 21 of the felony judges, opposes even limited discovery.


    II.      Legal Standard

          Generally, “[a] district court has broad discretion in all discovery matters, and such

discretion will not be disturbed ordinarily unless there are unusual circumstances showing a clear

abuse.” Moore v. CITGO Refining and Chems. Co., L.P., 735 F.3d 309, 315 (5th Cir. 2013). Within




3
  Samantha Ketterer, “With ‘rocky weeks’ ahead, Houston hospitals brace for more COVID-19
patients,” HOUSTON CHRON. (July 4, 2020), https://www.houstonchronicle.com/news/houston-
texas/houston/article/hospitals-coronavirus-surge-tmc-cases-icu-capacity-15386006.php;
Rebecca Hennes, “Harris County raises COVID-19 threat to most critical level, residents
encouraged      to      stay     home,”      HOUSTON       CHRON.       (June   26,    2020),
https://www.chron.com/houston/article/Harris-County-moves-to-level-1-COVID-19-threat-
15368756.php.


                                                  3
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 4 of 10




this broad discretion, a court has the ability to control the timing of discovery under Rule 26(d)(1),

which empowers the court to permit discovery of a party on an expedited basis. E.g. Dimension

Data N. Am., Inc. v. NetStar-1, Inc., 226 F.R.D. 528, 530 (E.D.N.C. 2005). Rules 30(a), 33(b), and

34(b) also authorize the court to adjust the timing requirements imposed under Rule 26(d) and to

expedite the time for responding to discovery requests. Id.

       Though the federal rules do not set a standard for granting leave to modify the timing to

take discovery, district courts within the Fifth Circuit generally agree that leave may be granted

for “good cause.” St. Louis Grp., Inc. v. Metals and Additives Corp., Inc., 275 F.R.D. 236, 239-40

(S.D. Tex. 2011) (collecting cases); see also 8A WRIGHT & MILLER, FED. PRAC. & PROC. §

2046.1 (3d ed. 2020) (“Although the rule does not say so, it is implicit that some showing of good

cause should be made to justify such an order . . . .”). “In a ‘good cause’ analysis, a court must

examine the discovery request ‘on the entirety of the record to date and the reasonableness of the

request in light of all the surrounding circumstances.” St. Louis Grp., 275 F.R.D. at 239 (quoting

Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y. 2005) (emphasis in original)). It is

therefore “akin to a broader and more flexible totality of the circumstances analysis.” Id.; see also

Fimab-Finanziaria Maglificio Biellese Fratelli Fila S.P.A. v. Helio Import/Export, 601 F. Supp.

1, 2 (S.D. Fla. 1983) (“Expedited discovery should be granted when some unusual circumstances

or conditions exist that would likely prejudice the party if he were required to wait the normal

time.”).

       Courts will frequently consider the following factors in making a good cause

determination: “(1) whether a preliminary injunction is pending; (2) the breadth of the discovery

requests; (3) the purpose for requesting the expedited discovery; (4) the burden on the defendants

to comply with the requests; and (5) how far in advance of the typical discovery process the request




                                                  4
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 5 of 10




was made.” St. Louis Grp., 275 F.R.D. at 239 n.4 (quoting Sunflower Elec. Power Corp. v.

Sebelius, 2009 WL 774340, at *2 (D. Kan. Mar. 20, 2009)); Benavides v. Gartland, 2020 WL

2561777, at *2 (S.D. Ga. May 20, 2020) (same); Am. LegalNet Inc. v. Davis, 673 F. Supp. 2d 1063,

1067 (C.D. Cal. 2009) (same).

   III.      Argument

          The need for limited, expedited discovery is clear: unconstitutional pretrial detention is a

serious irreparable harm by itself, ODonnell v. Harris Cty., Tex., 251 F. Supp. 3d 1052, 1157-58

(S.D. Tex. 2017), and here the additional risks from the COVID-19 pandemic makes pre-trial

detention a matter of life and death for the thousands of people detained pre-trial in the Harris

County Jail solely because of their inability to pay secured financial conditions of release. This

includes two of Plaintiffs’ class representatives—Christopher Clack and Maurice Wilson—who

have been detained for approximately six months and five months, respectively. The process of

figuring out what policies, practices, and procedures are applied to Plaintiffs and class members

in the felony bail system is frustrated by a series of inconsistent, contradictory, and informal

weekly reports by various stakeholders, which sometimes raise more questions than they answer.

Plaintiffs should be allowed to take targeted discovery of the felony judges in order to build a

formal, accurate record that will allow for prompt disposition of their claims (and the Sheriff’s

claims) by this Court.

          Toward that end, Plaintiffs’ expedited discovery requests are very narrowly tailored.

Plaintiffs only seek leave for:

   •      One set of interrogatories, consisting of only four questions (with no subparts)
          focused on whether and when each of the felony judges is conducting formal, on-
          the-record, adversarial, evidentiary bail hearings (Ex. A);
   •      One set of requests for production, limited to only four requests for records,
          communications, and statements concerning the felony judges’ bail-setting
          practices (Ex. B);


                                                   5
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 6 of 10




   •   Depositions of the Intervenor Judges—Judge Silverman and Judge Warren;
   •   Five depositions of Plaintiffs’ choosing from among the 21 other felony judges.

The limited scope of these requests will minimize the burden on the felony judges, who are

uniquely positioned to provide certain critical factual information about Plaintiffs’ claims. The

Sheriff has done an admirable job attempting to provide some of this information, but the reality

is that it is the felony judges who possess certain critical information about their own policies and

practices. The targeted nature of the proposed discovery ensures that Plaintiffs can lay an initial

foundation towards a resolution of their claims through pretrial motions. The information sought

is directly relevant to Plaintiffs’ claims, on which Plaintiffs have a substantial likelihood of

success. See ODonnell v. Harris Cty., Tex., 251 F. Supp. 3d 1052 (S.D. Tex. 2017), aff’d in part,

rev’d in part 892 F.3d 147 (5th Cir. 2018).

       Compared to grants of expedited discovery by other courts, the scope of Plaintiffs’ requests

here is extremely reasonable. See, e.g., Intel Corp. v. Rais, 2019 WL 164958, at *7-*8 (W.D. Tex.

Jan. 10, 2019) (denying TRO and granting a set of 4 requests for production, 3 interrogatories, and

a deposition); Turner Indus. Grp., LLC v. Int’l Union of Operating Eng’rs, Local 450, 2013 WL

2147515, at *3-*5 (S.D. Tex. May 10, 2013) (authorizing a “small number of depositions” to be

taken on an expedited basis to advance declaratory judgment claim); PSS World Med. Inc. v.

Fairchild, 2011 WL 13217506, at *2 (E.D. Tex. Feb. 3, 2011) (authorizing 6 interrogatories, 23

requests for production, and 2 depositions, including of a Rule 30(b)(6) representative, to be taken

in a two-week period); see also Benavides, 2020 WL 2561777, at *4-*5 (authorizing

interrogatories, requests for production and deposition tailored in scope and time to outbreak of

COVID-19 in ICE facility); Doe v. Johnson, 2015 WL 5086291, at *1 (D. Ariz. Aug. 14, 2015)

(granting document production and access to four Customs and Border Protection facilities for

physical inspection and documentation in order to allow plaintiffs to prepare a motion for


                                                 6
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 7 of 10




preliminary injunction); Nutrition & Fitness, Inc. v. Progressive Emu, Inc., 2012 WL 1478734, at

*4-*5 (E.D.N.C. Apr. 27, 2012) (denying TRO and granting expedited discovery to include 5

depositions, 20 document requests, and 10 interrogatories); El Pollo Regio IP, LLC v. Three Sisters

Longview, LLC, 2017 WL 11500528, at *1 (N.D. Tex. Oct. 25, 2017) (denying TRO and ordering

parties to confer on an expedited discovery schedule, or else file a motion for expedited discovery).

        As this Court recognized during its July 6 conference, Plaintiffs already are able to proceed

with discovery as to the other defendants—the Sheriff and Harris County. And although the

Attorney General mentioned an unspecified “immunity” defense during a recent status conference,

no form of individual immunity applies to claims for prospective relief against government

officials. See Odonnell v. Harris Cty., Tex., 227 F. Supp. 3d 706, 758 (S.D. Tex. 2016), aff’d in

part, rev’d in part on other grounds 892 F.3d 147, 155-56 (5th Cir. 2018). The Answer date has

little relevance, since Plaintiffs could have pursued identical discovery and depositions against the

judges as non-parties to the case.

        In contrast to the minimal burden on the judges of responding to such discovery, the

ongoing harm to the Plaintiff class as they continue to be housed in conditions placing them at

high risk for exposure to COVID-19 presents a unique and urgent justification for permitting

Plaintiffs to take this very limited discovery at this stage.

        As noted, the Sheriff, through his cross-claim, has sought a declaratory judgment against

the felony judges, further underscoring the need for clarity about the bail-setting practices in the

district courts as the Sheriff continues to deal with overwhelming medical demands and works to

contain a surging infectious disease in the jail. Doc. 197 at 3. The Sheriff is placed in the urgent

but difficult situation of enforcing felony bail practices whose constitutionality he questions at a

time when those same orders are endangering his staff and the human beings for whom he is




                                                   7
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 8 of 10




charged by law to care for in his custody, several of whom have already died from COVID-19.

Counsel for the Sheriff will be able to participate at the depositions to build the record this Court

will need to address his cross-claim for declaratory relief. This Court has broad discretion to

permit this limited expedited discovery and it should do so here.


                                         CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs leave to take the limited

discovery outlined above.


Date: July 10, 2020                                   Respectfully Submitted,

/s/ Alec Karakatsanis                                 /s/ Neal S. Manne
/s/ Elizabeth Rossi                                   Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)               Texas Bar No. 12937980
alec@civilrightscorps.org                             nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                        Lexie G. White
elizabeth@civilrightscorps.org                        Texas Bar No. 24048876
Civil Rights Corps                                    lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                    Joseph S. Grinstein
Washington, DC 20009                                  Texas Bar No. 24002188
Telephone: (202) 681-2721                             jgrinstein@susmangodfrey.com
                                                      SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                       1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                          Houston, Texas 77002
Texas State Bar No. 24091906                          Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                      Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                   /s/ Michael Gervais
liyah@texascivilrightsproject.org                     Michael Gervais (Pro Hac Vice)
Peter Steffensen                                      mgervais@susmangodfrey.com
Texas State Bar No. 24106464                          SUSMAN GODFREY L.L.P.
Southern District No. 3327006                         1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                     Los Angeles, CA 90067
Texas Civil Rights Project                            Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                                 8
    Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 9 of 10




                             CERTIFICATE OF CONFERENCE

       During the Court’s July 6, 2020 conference, counsel for the non-intervenor felony judges

stated their opposition to Plaintiffs’ request to take limited discovery. On July 9 & 10, 2020,

counsel for Plaintiffs conferred with counsel for the Sheriff, Harris County, the Intervenor Judges,

and the State-Intervenors, regarding their respective positions on this motion. The State-

Intervenors are opposed. The remaining parties are unopposed.



                                                     /s/ Neal Manne
                                                     Neal Manne




                                                 9
   Case 4:19-cv-00226 Document 211 Filed on 07/10/20 in TXSD Page 10 of 10




                                CERTIFICATE OF SERVICE

       I certify that on July 10, 2020 a true and correct copy of this document properly was served

on counsel of record via electronic filing in accordance with the USDC, Southern District of Texas

Procedures for Electronic Filing.


                                                     /s/ Neal Manne
                                                     Neal Manne




                                               10
